NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50028

                Plaintiff-Appellee,             D.C. No. 3:19-cr-03101-LAB-1

 v.

LUIS BERNAL-VILLARREAL,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Luis Bernal-Villarreal appeals from the district court’s judgment and

challenges the 78-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bernal-Villarreal contends that the district court erred in denying his request

for a minor-role adjustment under U.S.S.G. § 3B1.2. He argues that the district

court failed to formulate the proper comparison group and misapplied the

Guideline to the facts of this case. We review the district court’s interpretation of

the Guidelines de novo, its factual findings for clear error, and its application of the

Guidelines for abuse of discretion. United States v. Gasca-Ruiz, 852 F.3d 1167,

1170 (9th Cir. 2017) (en banc).

      The record reflects that the district court identified the correct legal standard

and considered the factors listed in the commentary to the minor-role Guideline.

See U.S.S.G. § 3B1.2 cmt. n.3(C). Contrary to Bernal-Villarreal’s contention, the

district court properly identified other likely participants in the scheme and

assessed whether Bernal-Villarreal was “substantially less culpable than the

average participant in the criminal activity.” U.S.S.G. § 3B1.2 cmt. n.3(A); United

States v. Quintero-Leyva, 823 F.3d 519, 522-23 (9th Cir. 2016). Under the totality

of the circumstances, the district court was within its discretion in concluding that

Bernal-Villarreal was not entitled to a minor-role reduction. See U.S.S.G. § 3B1.2

cmt. n.3(C). Lastly, the record does not support Bernal-Villarreal’s suggestion that

the district court’s approach to the minor-role analysis categorically precludes all

drug couriers from receiving a minor-role adjustment.

      AFFIRMED.


                                           2                                     20-50028